The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
This Office Action follows a response filed on October 4, 2022. Claims 1, 9-10, and 15 have been amended; no claims have been cancelled or added.   
In view of amendments and remarks the rejection of claims 1-13 and 15-21 under 35 U.S.C. 103 as being unpatentable as obvious independently over Tsuzuki et al (JP 2003046104 A) and Weaver et al. (WO 2012/087441 A1) has been withdrawn.
Claims 1-13 and 15-21 are pending.

Claim Rejections - 35 USC § 103
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.	
Claims 1-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Costa’672 et al. (U.S. Patent Application Publication 2017/0240672 A1), Costa’566 et al. (U.S. Patent Application Publication 2017/0283566 A1), Case et al. (WO 95/16005 A1), and Ittel et al. (U.S. Patent Application Publication 2003/0212226 A1), for the rationale recited in paragraph 6 of Office Action dated March 21, 2022 and § 4 of the Office Action dated October 26, 2021, and comments below.   
The disclosures of the above-mentioned references resided in § 6 of the Office Action dated March 21, 2022 and § 4 of the Office Action dated October 26, 2021 are incorporated herein by reference.   
With regard to newly amended claims 1, 9-10, and 15, Costa’672 discloses that Preferably, the thickness of the encapsulation monolayer or multilayer element is even more preferably from 0.02 to 2 mm, more preferably from 0.1 to 1 mm, more preferably from 0.2 to 0.6 mm, most preferably from 0.3 to 0.6 mm, which is within the claimed  range (paragraph [0132]). 
It is noted that the weight percentages of the polymeric components A and B,
are result effective variables, and therefore, it is within the skill of those skilled in
the art to find the optimum value of a result effective variable, as per In re Boesch and
Slaney 205 USPQ 215 (CCPA 1980). See also Peterson, 315 F.3d at 1330, 65
USPQ2d at 1382: "The normal desire of scientists or artisans to improve upon what is
already generally known provides the motivation to determine where in a disclosed set
of percentage ranges is the optimum combination of percentages."
It is noted that "[W]here the general conditions of a claim are disclosed in the
prior art, it is not inventive to discover the optimum or workable ranges by routine
experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
(Claimed process which was performed at a temperature between 40°C and 80°C and
an acid concentration between 25% and 70% was held to be prima facie obvious over a
reference process which differed from the claims only in that the reference process was
performed at a temperature of 100°C and an acid concentration of 10%.).
It is worth to mention that Applicants can rebut a prima facie case of obviousness
based on overlapping ranges by showing the criticality of the claimed range. "The law is
replete with cases in which the difference between the claimed invention and the prior
art is some range or other variable within the claims ... In such a situation, the applicant
must show that the particular range is critical, generally by showing that the claimed
range achieves unexpected results relative to the prior art range." In re Woodruff, 919
F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a
discussion of criticality and unexpected results.
	With regard to newly amended claims 1, 10, and 15, Shigetomi discloses that the weight average molecular weight (Mw) of the acrylic polymer (B) (which corresponds to the claimed compound A) is within the range of 1000 ≤Mw<30000, which is within the claimed range (abstract).
	
	Response to Arguments
Applicant's arguments filed October 4, 2022 have been fully considered but they are not persuasive.
It appears that the focal Applicants argument resides in that Costa’672 reference do not the criticality the claimed ranges from 2 to 8 g/10 min. according newly Declaration under 37 CFR 1.132 (pages 12-14).
In response to Applicant’s arguments that there is nothing in teaching of Costa’672 and Costa’566 to motivate one of skill in the art to arrived at the claimed MFR2 of 2.0 g/10 min to 8.0 g/10 min because Costa’672 teaches away from a polymer having a low melt flow rate, and Costa’566 states that the material had a melt flow rate of 20 g/10 min (pages 10-12), it is well settled that “an applied reference may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art, including not only preferred embodiment, but less preferred and even non preferred”. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 
Furthermore Costa’566 clearly discloses the copolymer having MFR2 of 0.1 g/10 min to 50 g/10 min, suitably 0.5 g/10 min to 30 g/10 min, which overlaps the claimed range.
It is noted that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP §2123. Therefore, in view of substantially identical monomers such as (meth)acrylic acid alkyl ester having a C1-20 alkyl group or by a combination of two or more thereof, etc., it is the Examiner’s position that Shigetomi’s acrylic polymer (A) is substantially identical to the claimed component B as recited in claim 1 that is basic and acid-free. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
In response to Applicant’s arguments regarding the Declaration under 37 CFR 1.132 filed June 21, 2022 (pages 12-13), the Examiner has to repeat again (from the previous Office Action) the following. 
It is noted that the Declaration under 37 CFR 1.132 filed June 21, 2022 is insufficient to overcome the rejection of claims 1-13 and 15-21 based upon the rejection of claims 1-13 and 15-21 under 35 U.S.C. 103 as being unpatentable as obvious independently over Costa’672 et al. (U.S. Patent Application Publication 2017/0240672 A1), Costa’566 et al. (U.S. Patent Application Publication 2017/0283566 A1), Case et al. (WO 95/16005 A1), and Ittel et al. (U.S. Patent Application Publication 2003/0212226 A1) as set forth in the last Office action dated July 8, 2022 because of the following.
According to the Declaration copolymers of ethylene 1 and 2 were prepared, where copolymers 1 had a MFR2 of 2.0 g/10 min and copolymers 2 had a MFR2 of 8.0g/10 min, an additional comparative example CF3 was prepared, having a MFR2 of 30.0 g/10 min, which is outside of the claimed range (table 2).
It is noted that facts presented are not germane to the rejection at issue and the showing is not commensurate in scope with the claims.
Firstly, the differences in change* and change*™* between LE2 and LE1 are accordingly 11% and 6%, and the differences in change* and change** between LE3 and LE2 are accordingly 8% and 3%. Therefore, it is not clear, why when there is a higher change in interlayer thickness, this results from a higher out-flow of the copolymer of ethylene CE3 during lamination when compared to copolymers of ethylene 1 and 2. Secondly, the comparative example has the melt index of 3.5 times more that the upper claimed limit, which is acceptable. For showing the critically of the claimed range the comparative examples should be close to the low and upper limitations, for example, 1 g/10 min, 1.5 g/10 min, 10 g/10 min, 12 g/10 min, 14 g/10 min, and within the claimed range, such as 4 g/10 min and 6 g/10 min, etc.
 	Additionally, the Applicant made the testing keeping in mind only the claimed melt flow rate, but it should be done in the combination with the melting temperature, which is also critical,
It is worth to mention that the courts have held, as found In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977), that the compounds which “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties” (“When chemical compounds have very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). See MPEP 2144.08.
In response to Applicant’s arguments that there is nothing in teaching of Case to motivate one of skill in the art to arrived at the claimed MFR2 of 2.0 g/10 min to 8.0 g/10 min because Cosa discloses the melt flow rate of 14.1 g/10 min (page 14), it is noted that in the absence of showing the critically, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the melt flow rate within the claimed range with reasonable expectation of success, and thus to arrive at the subject matter of instant claim 1.
It is noted again that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine
experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
(Claimed process which was performed at a temperature between 40°C and 80°C and
an acid concentration between 25% and 70% was held to be prima facie obvious over a
reference process which differed from the claims only in that the reference process was
performed at a temperature of 100°C and an acid concentration of 10%.).
It is worth to mention that Applicants can rebut a prima facie case of obviousness
based on overlapping ranges by showing the criticality of the claimed range. "The law is
replete with cases in which the difference between the claimed invention and the prior
art is some range or other variable within the claims ... In such a situation, the applicant
must show that the particular range is critical, generally by showing that the claimed
range achieves unexpected results relative to the prior art range." In re Woodruff, 919
F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a
discussion of criticality and unexpected results.
In response to Applicant’s arguments against Ittel's reference that none of the copolymers correspond to a copolymer of ethylene with one or more polar comonomer(s) selected from (C1-C6)-alkyl acrylate or C1-C6)-alkyl C1-C6)-alkyl acrylate comonomer(s) as claimed (page 14-15), it is noted that an obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4(c). 
Furthermore, it is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	          Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art 
derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764